PER CURIAM:
This claim was submitted for decision based on the allegations of the Notice of Claim and the respondent’s Answer.
Claimant seeks payment of the sum of $260.97 for services rendered to the respondent. In its Answer, the respondent admits the allegation set forth in the Notice of Claim that claimant’s bill was misplaced and not rendered to respondent until after the close of the fiscal year in question. During that fiscal year, sufficient funds were availabe in respondent’s appropriation from which the claim could have been paid. The respondent further acknowledges that the work was performed satisfactorily by claimant, and joins with the claimant in requesting that the claim be honored.
Based on the foregoing, the Court hereby makes an award to the claimant in the amount of $260.97.
Award of $260.97.